Citation Nr: 0904232	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  03-10 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for cold-related 
impairment of the left lower leg and foot, to include 
arteriosclerosis obliterans (ASO).

2.  Entitlement to service connection for cold-related 
impairment of the right lower leg and foot, to include 
arteriosclerosis obliterans (ASO).



REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from November 1961 to November 
1964 and from March 1965 to February 1967.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part finding that new and material evidence had not 
been submitted to reopen the claim for service connection for 
residuals of frostbite of the feet.  Upon appeal, the Board 
in April 2007 reopened the claim and remanded for additional 
development.  The case now returns to the Board for further 
review.  

The Board has styled the issues as separate disability for 
each lower leg and foot, to reflect medical findings upon VA 
examination in July 2005 and supplemental examination in 
April 2008, showing findings of ASO affecting both lower 
legs, related to cold exposure in service.  

The issue of entitlement to service connection for residuals 
of frostbite of the left lower leg and foot, to include ASO, 
is herein REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is necessary.


FINDING OF FACT

The veteran developed arteriosclerosis obliterans of the 
right lower leg and foot in service.  


CONCLUSION OF LAW

Service connection for arteriosclerosis obliterans of the 
right lower leg and foot is granted.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the Board grants service connection for the 
cold-related impairment of the right lower leg and foot, 
diagnosed as ASO.  This is a complete grant of the benefit 
sought, as it is a grant of service connection for the 
totality of the cold-related ailment of his right lower 
extremity as identified upon VA examination, although it 
appears that the veteran has possibly misperceived his ASO as 
not related to his cold-related symptoms experienced in 
service.  Hence, the Board considers the claim for service 
connection for the claimed cold-related disorder as affecting 
the right lower leg and foot to be satisfied by our decision 
herein, and there is no reasonable possibility that any 
notice or development assistance would further the claim. 

II.  Service Connection for Cold-Related Impairment of the 
Right Lower Leg
and Foot, to Include Arteriosclerosis Obliterans.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).

To establish service connection for a disability, the record 
must contain (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a disorder noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The veteran was afforded thorough examinations by VA 
examiners in August 2002, July 2005, and April 2008, with 
examination reports and opinions provided.  The April 2008 VA 
examiner, upon careful review of the veteran's claims file, 
including review of service treatment records showing two 
instances of treatment for cold exposure and post-service 
treatment records including for his ASO of the left lower 
extremity, and found that there were no current residuals 
associated with the veteran's cold exposure in service, to 
include no residuals of cold injury, other than ASO of both 
lower extremities, worse on the left than the right.  The 
examiner emphasized that the ASO of both lower extremities 
developed in service, stating that the ASO of both lower 
extremities was apparently symptomatic in service, and was 
then productive of cold-related pain and impairment.  

The RO has already service connected the veteran's ASO of the 
left lower extremity in a September 2005 rating action, but 
did not do so for ASO of the right lower extremity.  

The Board concludes that the preponderance of the evidence, 
based particularly on the medical findings upon VA 
examinations in July 2005 and April 2008 and the opinions of 
the April 2008 examiner informed by careful and accurate 
review of the veteran's history (including in-service and 
post-service medical records and symptoms as experienced and 
reported by the veteran, favors a grant of service connection 
for ASO of the right lower leg and foot. 

While the veteran has persistently endorsed the presence of 
residuals of frostbite of the feet which he believes to be 
distinct from the diagnosed ASO affecting his lower legs and 
feet, the Board notes that the causes of the veteran's 
reported symptoms are a medical question beyond the ambit of 
lay knowledge.  Espiritu; cf. Jandreau.  Thus, while the 
veteran may cognizably report persistence of symptoms 
affecting his feet, the VA examiner has determined that these 
are associated with ASO, and that medical evaluation, X-rays, 
and tests do not support the presence of disease or 
disability affecting the feet beyond the diagnosed ASO. 

Therefore, based upon the VA examiners' medical opinions, and 
the diagnostic findings by the examiners, the Board finds the 
preponderance of the evidence against the presence of 
residuals of frostbite or cold injury of the right lower 
extremity beyond the diagnosed ASO.  Rather, the evidence 
preponderates to the effect that the ASO encompasses the 
totality of the veteran's current cold-related impairment of 
the right lower leg and foot.  Hence, the Board finds that 
our service-connecting ASO grants the totality of the benefit 
sought relating to any cold-related disease or injury of the 
right lower leg and foot. 


ORDER

Service connection for arteriosclerosis obliterans of the 
right lower leg and foot is granted.  


REMAND

The VA examiner who conducted the examination in April 2008 
assessed ASO of the left lower leg, manifested by diminished 
neurological functioning and numbness of the left ankle.  
While the examiner found no impairment of walking or 
standing, he also noted the presence of left foot-drop.  The 
examiner failed to address whether the veteran's left foot-
drop is attributable to his ASO.  The Board is accordingly 
unable to clarify the scope of ASO disability which should be 
service connected.  Remand to clarify the nature and scope of 
the veteran's ASO is required.  

Reviewing prior VA examinations, the Board notes that the 
April 2002 VA examination (conducted without availability of 
the claims file for review) did note the results of an 
aortogram performed in May 2000, with documented bilateral 
superficial femoral artery occlusions, and high-grade 
stenosis of the left tibial peroneal trunk and proximal 
posterior tibial arteries.  As that examiner pointed out, the 
veteran is not a clear historian of his past illness, and in 
any event the veteran's history cannot be relied upon to 
ascertain the parameters of his ASO.  Espiritu; cf. Jandreau.  
Upon remand examination, these arterial impairments should be 
addressed, including as to whether these are part and parcel 
of the ASO, and if so to address their nature and scope for 
compensation purposes.  

Accordingly, the case is REMANDED for the following action:

1.  With the veteran's assistance, make 
appropriate efforts to obtain any yet-to-be-
obtained VA and private treatment and 
evaluation records pertaining to the 
remanded claim.

2.  Afford the veteran an additional 
examination by a specialist with knowledge 
of disease and disability associated with 
arteriosclerosis obliterans (ASO).  The 
claims file must be made available to the 
examiner for review for the examination.  
All necessary tests and studies should be 
conducted.  For both the right and left 
lower extremity, separately for each, the 
examiner should answer the following:  

a.  What is the nature and scope of 
the ASO of that lower extremity, and 
what current impairment or disability 
does it produce?  In answering that 
question, the examiner should review 
the veteran's past examination and 
treatment history, including recent VA 
examinations in August 2002, July 
2005, and April 2008, as well as the 
findings of an aortogram obtained on 
May 22, 2000.  

b.  The examiner should specifically 
address whether the bilateral 
superficial femoral artery occlusions, 
and the high-grade stenosis of the 
left tibial peroneal trunk and 
proximal posterior tibial arteries, as 
shown upon that May 2000 aortogram, 
are part and parcel of the ASO, and 
hence should be considered part of 
that condition for compensation 
purposes.  If so, the examiner should 
address the nature and severity of 
these arterial impairments, for 
compensation purposes.  

c.  Similarly, the examiner should 
address the left foot-drop identified 
by the April 2008 examiner, and assess 
whether that is part and parcel of the 
ASO or otherwise caused by the ASO.  
If so, the examiner should address the 
nature and severity of that foot drop, 
for compensation purposes.  

d.  The examiner should review 
pertinent evidence, and explain 
his/her findings and conclusions in 
full.  

3.  Thereafter, the RO should readjudicate the 
remanded claim for service connection for 
cold-related impairment of the left lower leg 
and foot, to include ASO, de novo.  If the 
benefits sought for the remanded claim are not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided with an SSOC and afforded the 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


